Title: Thomas Jefferson to Joseph Delaplaine, 20 May [1816]
From: Jefferson, Thomas
To: Delaplaine, Joseph


          
            Sir
             Monticello May 20.
          
          Your’s of the 11th is just recieved, and with it the head of Columbus for which accept my thanks. it has been evidently taken at an earlier period of his life than that of the Florentine gallery, which I think you will deem worthy of taking additionally. I shall be happy to recieve mr Otis here, and yourself also should you conclude to come as intimated. I wish it may not be later than the 1st of June, as in the 2d week of that month I am to set out on a journey of some weeks absence. I have no doubt that the copy of my portrait at the President’s residence in Orange (3. miles off the stage road) is as good as the original in the possession of Stewart. I own one by him which has been highly esteemed, original also, on strong paper, in water colours, a profile in the medallion stile, which I lent to Dr Thornton at Washington, & now there. I write to him for it’s return if done with. but mr Otis can in any event see it there. you must judge for yourself whether a copy from by Stewart himself (as that of the President’s) whose name is without a rival would not be more valued than an original by any other however good. should mr Otis come in the stage, it may be convenient for him to know that the stage to Charlottesville which passes my gate, leaves Fredericksburg either the Saturday afternoon or Sunday morning (probably the latter) and arrives at Charlottesville Monday, at 8 P.M. coming but once a week. Accept the assurance of my respect
          Th: Jefferson
        